         CASE 0:20-cv-02136-NEB-TNL Doc. 22 Filed 02/09/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



DAVID JOHNSON,                                   Case No.: 0:20-cv-02136-NEB-TNL
                     Plaintiff,
                                                 NOTICE OF SETTLEMENT
v.

EXPERIAN INFORMATION
SOLUTIONS, INC.,
                 Defendant.



       NOTICE IS HEREBY GIVEN that Plaintiff David Johnson and Defendant

Experian Information Solutions, Inc. (“Experian”) have settled all claims between them.

The parties are in the process of completing the final settlement documents and a Motion

to Dismiss is expected to be filed within sixty (60) days of today. Plaintiff requests that

the Court vacate all pending deadlines in this matter as to Experian. Plaintiff also requests

that the Court retain jurisdiction for any matters related to completing and/or enforcing the

settlement.

       Respectfully submitted this 9th day of February 2021,

                                              By: s/Jenna Dakroub
                                              Jenna Dakroub
                                              Bar Number: 0401650
                                              Attorneys for Plaintiff David Johnson
                                              Price Law Group
                                              8245 N. 85th Way
                                              Scottsdale, AZ 85258
                                              E: jenna@pricelawgroup.com
                                              Telephone: (818) 600-5513
                                              Fax: (818) 600-5413


                                             1
        CASE 0:20-cv-02136-NEB-TNL Doc. 22 Filed 02/09/21 Page 2 of 2




                            CERTIFICATE OF SERVICE

       I hereby certify that on February 9, 2021, I electronically filed the foregoing with

the Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter. Since none of the attorneys of record are non-ECF

participants, hard copies of the foregoing have not been provided via personal delivery or

by postal mail.

                                             PRICE LAW GROUP, APC

                                             /s/ Brianna Frohman




                                            2
